Case 3:21-cv-00048-VLB Document 1-1 Filed 01/13/21 Page 1lof5

RETURN DATE: FEBRUARY 2, 2021 : SUPERIOR COURT
MARION WILLIAMS J.D. OF WINDHAM
v2 AT PUTNAM
RICHARD HANS ALLETAG DECEMBER 22, 2020
D & M CARRIERS LLC
COMPLAINT
COUNT ONE: (Negligence as to defendant-driver)
1. The plaintiff Marion Williams is a resident of the State of Georgia with his place
of residence being in the City of Conyers.
2. The defendant Richard Hans Alletag is a resident of the State of California with his

place of residence being in the City of San Diego.

3. On or about July 13, 2019, at approximately 4:00 p.m., the plaintiff, Marion
Williams (hereinafter the “plaintiff’), was the operator of a 2016 Freightliner Cascadi parked in
the Frito- Lay Inc. parking lot located at 1886 Upper Maple Street in Dayville, CT.

4. At the same time and place, the defendant-operator, Richard Hans Alletag
(hereinafter the “defendant-operator”), was the operator of a Tractor Trailer Truck traveling
making a U-turn within the aforementioned parking lot.

5. As the plaintiff was parked in his vehicle, the defendant-operator, suddenly and
without warning, drove directly into the plaintiff's vehicle while attempting to make a U-turn

(hereinafter the “collision’’).
Case 3:21-cv-00048-VLB Document 1-1 Filed 01/13/21 Page 2of5

6. At all times mentioned herein, the defendant-operator, Richard Hans Alletag, was

operating a tractor trailer truck owned by the defendant-owner, D & M Carriers LLC, at the time

of this collision.

7. This collision, and the resulting injuries and losses suffered by the plaintiff, was

due to the negligence and carelessness of the defendant-operator, Richard Hans Alletag, in that :

a. turned a motor vehicle from a direct course when such movement could not
be made with reasonable safety in violation of C.G.S. §14-242(a);

b. failed to provide a signal of intention before turning said his vehicle in
violation of C.G.S. §14-242(b);

c. moved from a lane of travel without first ascertaining if such movement
could be made with reasonable safety in violation of C.G.S. §14-236;

d. failed to keep a proper and reasonable lookout for other vehicles;

e. failed to apply his vehicle’s brakes in time to avoid the collision, although
in the exercise of due care, could and should have done so; and

f. failed to turn his motor vehicle to the left or to the right so as to avoid the
collision, although in the exercise of due care, could and should have done
SO.

8. As aresult of this collision, the plaintiff suffered the injuries or exacerbations as set

forth below, some of which injuries or exacerbations, or the effects thereof, being permanent in

nature:

Fluid in the left AC joint and spurring on the inferior margin of the AC
joint contributing to medical arch impingement in the left shoulder;

Type II acromion process of the scapula contributing to lateral arch
impingment in the left shoulder;

Left side rotator cuff tendinosis, tendinopathy,and minimal intrasubstance
tearing in the distal 2 cm of the supraspinatus tendon of the left shoulder;

Intrasubstance tearing in the distal 2cm of the subscapularis tendon of the
Case 3:21-cv-00048-VLB Document 1-1 Filed 01/13/21 Page 3of5

left shoulder;

e. Left bicep tenosynovitis;

ia Straightening of the cervical spine with loss of the normal lordosis with
associated kyphosis;

g. C2-3 disc bulge of the cervical spine;
h. C3-4 disc bulge of the cervical spine;

i. C4-5 focal central herniated disc protrusion narrowing the neural foramen
bilaterally in the cervical spine;

j. C5-6 central and left paracentral herniated disc protrusion and bone spur
with the herniated disc component demonstrating annular tear in the
cervical spine;

k. C6-7 Paracentral herniated disc protrusion with annular tear touching the
cord and extending into and narrowing the left neural foramenin the
cervical spine; and

Il Cervical sprain/strain.

9. As a further result of the collision described above, the plaintiff has experienced,
and will continue to experience in the future, pain and suffering, surgery, an increased likelihood
of future medical treatment, surgery, and/or disorders, and fear and apprehension of such future
medical treatment, surgery, and/or disorders.

10. Asa further result of these injuries, the plaintiff has incurred, and may continue to
incur, medical expenses.

11. Asa further result of these injuries, the ability of the plaintiff to pursue and enjoy
life's leisure activities has been reduced.

12. Asa further result of these injuries, that plaintiff lost income and may continue to

do so in the future.

COUNT TWO: (Imputed liability as to defendant-owner)
Case 3:21-cv-00048-VLB Document 1-1 Filed 01/13/21 Page 4of5

1-12. Paragraphs one through twelve of Count One are hereby incorporated and made
paragraphs one through twelve of this Count Two as if fully set forth herein.

13. The defendant, Richard Hans Alletag, drove the vehicle of the defendant, D & M
Carriers LLC, with the authorization of and/or as the agent of the defendant, D & M Carriers
LLC, pursuant to §52-182 and/or §52-183 of the Connecticut General Statutes.

14. The defendant-owner, D & M Carriers LLC, is liable for the negligence of the

defendant-operator, Richard Hans Alletag.

WHEREFORE, the Plaintiff claims:
1. Monetary relief; and

2. Such other and further relief as the Court deems appropriate.

PLAINTIFF:
Marion Williams,

 

By: Anthoity J. Masone, Esq.
Andrew Bottinick, Esq.
Carter Mario Law Firm

100 Plains Road

Milford, CT

Tel. No: 203-876-2711

Juris No: 106160
Case 3:21-cv-00048-VLB Document 1-1 Filed 01/13/21 Page5of5

RETURN DATE: FEBRUARY 2, 2021 : SUPERIOR COURT

MARION WILLIAMS J.D. OF WINDHAM

VS. AT PUTNAM

RICHARD HANS ALLETAG

DECEMBER 22, 2020
D & M CARRIERS LLC

STATEMENT OF AMOUNT IN DEMAND

The amount in demand is greater than $15,000.00, exclusive of interest and costs.

PLAINTIFF:
Marion Williams,

 

 

Milford, CT 06461
Tel. No: 203-876-2711
Juris No: 106160
